           Case 1:20-cv-01043-DAD-EPG Document 15 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KENYON D. BROWN,                                  Case No. 1:20-cv-01043-NONE-EPG-HC

12                  Petitioner,                        ORDER DENYING AS MOOT MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
13           v.
                                                       (ECF No. 12)
14   NORTH KERN STATE PRISON WARDEN,

15                  Respondent.

16

17          Petitioner is a state prisoner who proceeded pro se with a § 2254 petition for writ of

18 habeas corpus. On October 7, 2020, the Court dismissed the petition for writ of habeas corpus.

19 (ECF No. 12). On October 19, 2020, the Court received Petitioner’s the instant motion to
20 proceed in forma pauperis. (ECF No. 14). In light of the procedural posture of this case, the

21 Court construes the motion as a motion to proceed in forma pauperis on appeal. See Castro v.

22 United States, 540 U.S. 375, 381–82 (2003) (courts may recharacterize a pro se motion to “create

23 a better correspondence between the substance of a pro se motion’s claim and its underlying

24 legal basis”); Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003) (courts have a

25 duty to construe pro se pleadings and motions liberally).

26          A party who is permitted to proceed in forma pauperis in the district court may proceed

27 in forma pauperis on appeal without further authorization unless the district court certifies that

28 the appeal is not taken in good faith. See Fed. R. App. P. 24(a)(3). Here, Petitioner was
          Case 1:20-cv-01043-DAD-EPG Document 15 Filed 10/21/20 Page 2 of 2


 1 previously granted in forma pauperis status on July 29, 2020. (ECF No. 2). Therefore, Petitioner

 2 is entitled to proceed in forma pauperis on appeal, and the motion is DENIED as moot.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    October 20, 2020                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
